DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
Group I, claims 1-7, drawn to a container;
Group II, claims 8-9, drawn to a method of using a container;
Group III, claim 10, drawn to a metering valve;
Group IV, claim 11, drawn to a metering system;
Group V, claims 12-15, drawn to a method for cleaning metering valves.
The groups of inventions listed above lack unity of invention because, although the inventions of these groups share a technical feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
A container suitable for cleaning metering valves of a metering system, wherein the container can be mounted on a metering valve and comprises a container body and a container base,
wherein the container has in its interior at least one nozzle, which is let into the container base, through which the container can be supplied with compressed air and/or through which a cleaning compound can be pumped into the container, wherein the at least one nozzle is connected to a connecting element, which can be removed therefrom and which has both a compressed air connection and a connection for connecting a device by means of which a cleaning compound can be pumped into the container,
wherein the container has at least one outlet let into the container base, and the container has a container opening, which is designed in such a way that, when the container is mounted on the metering valve, at least a head of the metering valve, the head containing a valve opening, is surrounded in flush alignment by the container
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SCHWARZWAELDER (WIPO Publication WO9743049, as translated by Espacenet).
SCHWARZWAELDER teaches a container (cleaning tub 20, fig. 1-4, para. 0031) suitable for cleaning metering valves of a metering system (object 42 can be positioned within tub 20 for cleaning, see fig. 1-4; object 42 has a needle valve, see para. 0035), wherein the container can be mounted on a metering valve (see fig. 1-4, object 42 can be positioned within tub 20). SCHWARZWAELDER teaches the container comprising a container body and a container base (see fig. 1-4); wherein the container has in its interior at least one nozzle (nozzles 24, fig. 1-4, para. 0031), which is let into the container base (see fig. 1-4), through which the container can be supplied with compressed air and/or through which a cleaning compound can be pumped into the container (see fig. 1-4, para. 0031, compressed air and cleaning liquid can be supplied into tub 20 via nozzles 24); wherein the at least one nozzle is connected to a connecting element (distribution device 28, fig. 1-2, para. 0031), which has both a compressed air connection and a connection for connecting a device by means of which a cleaning compound can be pumped into the container (see para. 0031, distribution device 28 is for compressed air and cleaning liquid, and consists of a corresponding supply system for compressed air and cleaning liquid; see fig. 1-2, distribution device 28 is connected to pump 16 and pump 14); wherein the container has at least one outlet let into the container base (see fig. 1-4, para. 0031, tank has an outlet at the bottom), and the container has a container opening (see fig. 1-4, tub 20 has an upper opening). The container opening (upper opening of tub 20) is designed in such a way that, when the container is mounted on the metering valve (as explained above, object 42 can be positioned within tub 20), at least a head of the metering valve (object 42 has a nozzle, see fig. 1-4), the head containing a valve opening (object 42 has a needle valve actuated by a lever, see para. 0035, wherein the lever is by the nozzle, see fig. 1-4), is surrounded in flush alignment by the container (see fig. 1-4).
Although SCHWARZWAELDER does not explicitly teach the connecting element (distribution device 28) can be removed from the at least one nozzle (e.g., nozzle 24), making something separable is considered obvious. See MPEP § 2144.04.V.C. In this case, the connecting element (distribution device 28) made removable/separable would still serve the same function (e.g., making connection) as before, thus yielding predictable results.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of:
A container suitable for cleaning metering valves of a metering system, wherein the container can be mounted on a metering valve and comprises a container body and a container base,
wherein the container has in its interior at least one nozzle, which is let into the container base, through which the container can be supplied with compressed air and/or through which a cleaning compound can be pumped into the container, wherein the at least one nozzle is connected to a connecting element, which can be removed therefrom and which has both a compressed air connection and a connection for connecting a device by means of which a cleaning compound can be pumped into the container,
wherein the container has at least one outlet let into the container base, and the container has a container opening, which is designed in such a way that, when the container is mounted on the metering valve, at least a head of the metering valve, the head containing a valve opening, is surrounded in flush alignment by the container
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SCHWARZWAELDER (as explained above).
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of:
A container suitable for cleaning metering valves of a metering system, wherein the container can be mounted on a metering valve and comprises a container body and a container base,
wherein the container has in its interior at least one nozzle, which is let into the container base, through which the container can be supplied with compressed air and/or through which a cleaning compound can be pumped into the container, wherein the at least one nozzle is connected to a connecting element, which can be removed therefrom and which has both a compressed air connection and a connection for connecting a device by means of which a cleaning compound can be pumped into the container,
wherein the container has at least one outlet let into the container base, and the container has a container opening, which is designed in such a way that, when the container is mounted on the metering valve, at least a head of the metering valve, the head containing a valve opening, is surrounded in flush alignment by the container
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SCHWARZWAELDER (as explained above).
Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of:
A container suitable for cleaning metering valves of a metering system, wherein the container can be mounted on a metering valve and comprises a container body and a container base,
wherein the container has in its interior at least one nozzle, which is let into the container base, through which the container can be supplied with compressed air and/or through which a cleaning compound can be pumped into the container, wherein the at least one nozzle is connected to a connecting element, which can be removed therefrom and which has both a compressed air connection and a connection for connecting a device by means of which a cleaning compound can be pumped into the container,
wherein the container has at least one outlet let into the container base, and the container has a container opening, which is designed in such a way that, when the container is mounted on the metering valve, at least a head of the metering valve, the head containing a valve opening, is surrounded in flush alignment by the container
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SCHWARZWAELDER (as explained above).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of:
 . . . container for cleaning metering valve . . . 
A container suitable for cleaning metering valves of a metering system, wherein the container can be mounted on a metering valve and comprises a container body and a container base,
wherein the container has in its interior at least one nozzle, which is let into the container base, through which the container can be supplied with compressed air and/or through which a cleaning compound can be pumped into the container, wherein the at least one nozzle is connected to a connecting element, which can be removed therefrom and which has both a compressed air connection and a connection for connecting a device by means of which a cleaning compound can be pumped into the container,
wherein the container has at least one outlet let into the container base, and the container has a container opening, which is designed in such a way that, when the container is mounted on the metering valve, at least a head of the metering valve, the head containing a valve opening, is surrounded in flush alignment by the container
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SCHWARZWAELDER (as explained above).
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of:
 . . . container for cleaning metering valve . . . metering system . . . 
A container suitable for cleaning metering valves of a metering system, wherein the container can be mounted on a metering valve and comprises a container body and a container base,
wherein the container has in its interior at least one nozzle, which is let into the container base, through which the container can be supplied with compressed air and/or through which a cleaning compound can be pumped into the container, wherein the at least one nozzle is connected to a connecting element, which can be removed therefrom and which has both a compressed air connection and a connection for connecting a device by means of which a cleaning compound can be pumped into the container,
wherein the container has at least one outlet let into the container base, and the container has a container opening, which is designed in such a way that, when the container is mounted on the metering valve, at least a head of the metering valve, the head containing a valve opening, is surrounded in flush alignment by the container
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SCHWARZWAELDER (as explained above).
Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of:
A method . . . cleaning metering valves of a metering system . . . 
A container suitable for cleaning metering valves of a metering system, wherein the container can be mounted on a metering valve and comprises a container body and a container base,
wherein the container has in its interior at least one nozzle, which is let into the container base, through which the container can be supplied with compressed air and/or through which a cleaning compound can be pumped into the container, wherein the at least one nozzle is connected to a connecting element, which can be removed therefrom and which has both a compressed air connection and a connection for connecting a device by means of which a cleaning compound can be pumped into the container,
wherein the container has at least one outlet let into the container base, and the container has a container opening, which is designed in such a way that, when the container is mounted on the metering valve, at least a head of the metering valve, the head containing a valve opening, is surrounded in flush alignment by the container
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SCHWARZWAELDER (as explained above).
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of:
 . . . metering valve, on which a container for cleaning the metering valve is mounted . . .
A container suitable for cleaning metering valves of a metering system, wherein the container can be mounted on a metering valve and comprises a container body and a container base,
wherein the container has in its interior at least one nozzle, which is let into the container base, through which the container can be supplied with compressed air and/or through which a cleaning compound can be pumped into the container, wherein the at least one nozzle is connected to a connecting element, which can be removed therefrom and which has both a compressed air connection and a connection for connecting a device by means of which a cleaning compound can be pumped into the container,
wherein the container has at least one outlet let into the container base, and the container has a container opening, which is designed in such a way that, when the container is mounted on the metering valve, at least a head of the metering valve, the head containing a valve opening, is surrounded in flush alignment by the container
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SCHWARZWAELDER (as explained above).
Groups III and V lack unity of invention because even though the inventions of these groups require the technical feature of:
 . . . cleaning . . . metering valve . . . 
A container suitable for cleaning metering valves of a metering system, wherein the container can be mounted on a metering valve and comprises a container body and a container base,
wherein the container has in its interior at least one nozzle, which is let into the container base, through which the container can be supplied with compressed air and/or through which a cleaning compound can be pumped into the container, wherein the at least one nozzle is connected to a connecting element, which can be removed therefrom and which has both a compressed air connection and a connection for connecting a device by means of which a cleaning compound can be pumped into the container,
wherein the container has at least one outlet let into the container base, and the container has a container opening, which is designed in such a way that, when the container is mounted on the metering valve, at least a head of the metering valve, the head containing a valve opening, is surrounded in flush alignment by the container
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SCHWARZWAELDER (as explained above).
Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of:
 . . . cleaning . . . metering valve . . . metering system . . . 
A container suitable for cleaning metering valves of a metering system, wherein the container can be mounted on a metering valve and comprises a container body and a container base,
wherein the container has in its interior at least one nozzle, which is let into the container base, through which the container can be supplied with compressed air and/or through which a cleaning compound can be pumped into the container, wherein the at least one nozzle is connected to a connecting element, which can be removed therefrom and which has both a compressed air connection and a connection for connecting a device by means of which a cleaning compound can be pumped into the container,
wherein the container has at least one outlet let into the container base, and the container has a container opening, which is designed in such a way that, when the container is mounted on the metering valve, at least a head of the metering valve, the head containing a valve opening, is surrounded in flush alignment by the container
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SCHWARZWAELDER (as explained above).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to ZACHARY WIERSMA on 7/20/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714